Citation Nr: 1601609	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1990 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for an acquired psychiatric condition to include PTSD.


FINDING OF FACT

The record does not show any diagnosis of PTSD, or any other psychiatric disorder that is shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in September 2011 and December 2011 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist, VA obtained the Veteran's service treatment records, and copies of the Veteran's VA treatment records.  

The Veteran was not afforded a medical examination regarding his claim for service connection.  However, the record does not suggest that the Veteran has any psychiatric disorder related to his military service.  In May 2014 the Veteran's representative submitted a statement that an examination in 2005 was used to determine whether the Veteran had a present psychiatric disorder, which was outdated.  However, the Veteran's representative did not identify any additional medical evidence that the Veteran had a present psychiatric disorder related to his military service.  The Board notes that VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist his in supporting his claim.  VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Veteran's representative also noted a number of symptoms the Veteran was reportedly experiencing including inability to obtain and maintain quality interpersonal relationships.  However, neither the Veteran, nor the Veteran's representative has explained how they are relating any present psychiatric symptoms to his military service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the Veteran be afforded a medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA medical examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

The Board notes that, for claims received by, or pending before the AOJ, on or after August 4, 2014, the provisions of 38 C.F.R. § 4.125 have been amended to require that a PTSD diagnosis conform to the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the Board also observes that, in setting the effective date for the change in the regulation, the Secretary of the Department of Veterans Affairs stated, "The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit ." (emphasis added) 79 Fed. Reg. 45093-94 (Aug, 4, 2014).  As this claim was pending before the Board when the new regulation became effective, application of the DSM-5 does not apply in this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The record is negative for any diagnosis of PTSD or any psychiatric disability.  The Veteran's service treatment records are negative for any psychiatric treatment.  The Veteran denied any depression or excessive worry or loss of memory or nervous trouble of any sort on separation from service in August 1993, though he did note frequent trouble sleeping from back and neck pain.   Clinical psychiatric evaluation also was normal at separation from service.  

Post-service treatment records are negative for any findings of any psychiatric disability.  A September 2005 PTSD and depression screen was negative, although the Veteran answered yes, to having nightmares in the past month about a frightening experience.  

As noted above, a May 2014 statement from the Veteran's representative indicated that he had a lifestyle that was deficient in the ability to obtain and maintain quality interpersonal relationships, based on his judgment, thinking, and mood.  He also noted that the Veteran had ritualistic behavior of "guarding," scanning the environment for potential threats, and taking extreme steps to avoid interaction with others.  In addition, the Veteran's representative noted that the Veteran had exaggerated startle response to events, unexplained anger, chronic sleep impairment, and nightmares.  It was noted that the Veteran had gone years of being undiagnosed and had not received the necessary medical treatment.  The Veteran, nor his representative, however, has notified VA of any medical evidence of a diagnosis of a psychiatric disorder or, more importantly, how any symptoms that he is presently experiencing are related to his military service.  

There is no evidence of any psychiatric treatment in service and the personnel records also do not show any combat exposure.  His military occupational specialty was Multiple Launch Rocket System Crewmember and he was noted as serving in Korea.  There is nothing to suggest the in-service incurrence of a psychiatric disorder based on the evidence of record.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have PTSD or any other psychiatric disorder related to his military service.  While the Veteran is competent to report present symptoms he may be experiencing, there is no probative evidence of record that the Veteran developed a psychiatric disorder in service; or that any post-service psychiatric problems were first developed in service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he was not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the presence of a psychiatric disorder related to his military service are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has any psychiatric disability related to his military service.  See 38 U.S.C.A. § 1110.  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


